Petitioner's petition for writ of mandamus is denied without prejudice to his right to file a petition for writ of habeas corpus in the circuit court for the county in which he is incarcerated. See Bush v. State, 945 So. 2d 1207, 1210(Fla. 2006) (explaining that when a prisoner challenges a sentence-reducing credit determination by the Department of Corrections and alleges an entitlement to immediate release the proper remedy is a petition for writ of habeas corpus); Vierra v. State, 980 So. 2d 588, 589 (Fla. 2d DCA 2008) ; Stovall v. Cooper, 860 So. 2d 5, 7 (Fla. 2d DCA 2003).
SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.